EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

Argonaut Group, Inc. (Company) and I, Gregory M. Vezzosi, agree as follows:

I. Separation Benefits

 

A. In General: The Company promises that, within fourteen business (14) days
after I sign this Separation Agreement and General Release, I will receive the
amount or benefits set forth in this Section that are conditioned on my
execution of this Agreement. I may revoke this Agreement within seven (7) days
after I sign it, in which case I will not receive amounts or benefits that are
conditioned on my execution of this Agreement. I acknowledge that the Company is
not otherwise required to pay or provide me such amounts or benefits. This
Agreement will not become effective or enforceable unless and until the
seven-day revocation period has expired without my revoking it.

 

B. Sufficiency of Consideration: I acknowledge and agree that the sums and
benefits to be provided under the terms of the Agreement are, in significant and
substantial part, in addition to those benefits to which I am otherwise
entitled.

 

C. Cash Payment: I will receive a lump sum payment of $675,000, less all
required local, state, and federal tax deductions, the receipt and sufficiency
of which is hereby acknowledged. For this same time period, the Company will
deduct my portion (if any) of all previously elected health benefits from the
lump sum payment referenced in Paragraph C above.

 

D. Compensation and Benefit Plans: I will cease to be eligible to participate
under any applicable stock option, bonus, incentive compensation, commission,
medical, dental, life insurance, retirement, and other compensation or benefit
plans of the Company following my termination of employment. Thereafter, I will
have no rights under any of those plans, except as follows:

 

  1. I will receive all compensation earned through the date of my termination,
December 31, 2007.

 

  2. I will receive payment for my unused accrued vacation days.

 

  3. The Company will pay the employer portion of all previously elected health
benefits through December 31, 2007.

 

  4. I will have the right to COBRA continuation coverage as to any
Company-provided medical, dental, vision, or flex spending plan in which I
participate, which means that I will be entitled to buy continued health plan
coverage under the normal COBRA health care continuation rules.

 

1



--------------------------------------------------------------------------------

  5. I will retain my vested benefits under all applicable qualified and
non-qualified retirement plans of the Company, and all rights associated with
such benefits, as determined under the official terms of those plans.

 

E. Outplacement Services: I will be eligible to participate in the Company’s
Outplacement Service Program provided by a third-party provider, Lee Hecht
Harrison. I will be eligible to participate in a two-day Milestones Seminar.
Then I will be eligible to participate in the Career Assistance Program that is
designed to help an individual learn effective job search strategies and
techniques. Services are provided for up to three months. The Company will pay
the cost of these services, not to exceed $5,000.00.

II. Complete Release

 

A. In General: In exchange for the Company’s promises contained in this
Agreement, I agree to irrevocably and unconditionally release any and all Claims
I may now have against the Company and other parties as set forth in this
Section II.

 

B. Released Parties: The Released Parties are the Company, all related
companies, partnerships, or joint ventures, and, with respect to each of them,
their predecessors and successors; and, with respect to each such entity, all of
its past and present employees, officers, directors, stockholders, owners,
representatives, assigns, attorneys, agents, insurers, employee benefit programs
(and the trustees, administrators, fiduciaries, and insurers of such programs),
and any other persons acting by, through, under or in concert with any of the
persons or entities listed in this subsection.

 

C. Claims Released: I understand and agree that I am releasing all known and
unknown claims, promises, causes of action, or similar rights of any type that I
may have (the “Claims”) against any Released Party, except that I am not
releasing any claim that relates to: (i) my right to enforce this Agreement;
(ii) my right, if any, to claim government-provided unemployment benefits, or
(iii) any rights or claims which may arise or accrue after I sign this
Agreement). I further understand that the Claims I am releasing may arise under
many different laws (including statutes, regulations, other administrative
guidance, and common law doctrines), including, but by no means limited to:

 

  1. Anti-discrimination statutes, such as the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, and Executive Order 11141, which
prohibit age discrimination in employment; Title VII of the Civil Rights Act of
1964, Section 1981 of the Civil Rights Act of 1866, and Executive Order 11246,
which prohibit discrimination based on race, color, national origin, religion,
or sex; the Equal Pay Act, which prohibits paying men and women unequal pay for
equal work; the Americans With Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination based on disability;
and any other federal, state, or local laws prohibiting employment or wage
discrimination.

 

2



--------------------------------------------------------------------------------

  2. Federal employment statutes, such as the WARN Act, which requires that
advance notice be given of certain work force reductions; the Employee
Retirement Income Security Act of 1974, which, among other things, protects
employee benefits; the Fair Labor Standards Act of 1938 and state laws which
regulates wage and hour matters; the Family and Medical Leave Act of 1993, which
requires employers to provide leaves of absence under certain circumstances; and
any other federal laws relating to employment, such as veterans’ reemployment
rights laws.

 

  3. Other laws, such as any federal, state, or local laws providing workers’
compensation benefits (or prohibiting workers’ compensation retaliation),
restricting an employer’s right to terminate employees, or otherwise regulating
employment; any federal, state, or local law enforcing express or implied
employment contracts or requiring an employer to deal with employees fairly or
in good faith.

 

  4. Tort and Contract Claims, such as claims for wrongful discharge,
negligence, negligent hiring, negligent supervision, negligent retention,
physical or personal injury, emotional distress, fraud, fraud in the inducement,
negligent misrepresentation, defamation, invasion of privacy, interference with
contract or with prospective economic advantage, breach of express or implied
contract, breach of covenants of good faith and fair dealing, promissory
estoppel, and similar or related claims.

 

  5. Examples of released Claims include, but are not limited to: (i) Claims
that in any way relate to my employment with the Company or any other Released
Party, or the termination of that employment, such as Claims for compensation,
bonuses, commissions, lost wages, or unused accrued vacation or sick pay;
(ii) Claims that in any way relate to the design or administration of any
employee benefit program; (iii) Claims that I have irrevocable or vested rights
to severance or similar benefits or to post-employment health or group insurance
benefits; or (iv) any Claims to attorneys’ fees or other indemnities.

 

D. Unknown Claims: I understand that I am releasing Claims that I may not know
about. That is my knowing and voluntary intent, even though I recognize that
someday I might learn that some or all of the facts I currently believe to be
true are untrue and even though I might then regret having signed this Release.
Nevertheless, I am assuming that risk and I agree that this Agreement shall
remain effective in all respects in any such case. I expressly waive all rights
I might have under any law that is intended to protect me from waiving unknown
claims. I understand the significance of doing so.

III. Promises

 

A.

Employment Termination: I understand and agree that my employment with the
Company will end forever on December 31, 2007. I also understand and agree that
I have no right of rehire or reinstatement with

 

3



--------------------------------------------------------------------------------

 

any Released Party, regardless of location, and that the Released Party is under
no obligation to rehire or reinstate me. I also acknowledge and understand that
the failure of a Released Party to rehire or reinstate me is contractual and is
in no way discriminatory or retaliatory in nature.

 

B. Pursuit of Released Claims: Except as specifically identified below, I have
not filed or caused to be filed any lawsuit, complaint, or charge with respect
to any Claim this Agreement purports to waive, and I promise never to file or
prosecute a lawsuit or complaint based on such Claims. I promise never to seek
any damages, remedies, or other relief for myself personally (any right to which
I hereby waive) by filing or prosecuting a charge with any administrative agency
with respect to any such Claim. I promise to request any government agency or
other body assuming jurisdiction of any such lawsuit, complaint, or charge to
withdraw from the matter or dismiss the matter with prejudice.

 

C. Company Property: Before accepting any monetary payments from the Company, I
promise to return to the Company all files, memoranda, documents, records,
electronic records, software, copies of the foregoing, credit cards, keys, and
any other property of the Company or its affiliates in my possession.

 

D. Taxes: I am responsible for paying any taxes on amounts I receive because I
signed this Release. I agree that the Company may withhold all taxes it
determines it is legally required to withhold, except as expressly otherwise
provided in Section I.

 

E. Ownership of Claims: I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so.

 

F. No Disparagement or Harm: I agree not to criticize, denigrate, or disparage
the Company or any Released Party.

 

G. Implementation: I agree to sign any documents and do anything else that is
necessary in the future to implement this Agreement.

 

H. Age Representation: I am over the age forty at the time of signing this
Agreement.

 

I.

This Agreement to be Kept Confidential: I agree not to disclose the underlying
facts that led up to this Agreement or the terms, amount, or existence of this
Agreement to anyone other than a member of my immediate family, attorney, or
other professional advisor and, even as to such a person, only if the person
agrees to honor this confidentiality requirement. Such a person’s violation of
this confidentiality requirement will be treated as a violation of this
Agreement by me. This subsection does not prohibit my disclosure of the terms,
amount, or existence of this Agreement to the extent necessary legally to
enforce this Release, nor does it prohibit disclosures to the extent otherwise
legally required. I

 

4



--------------------------------------------------------------------------------

 

acknowledge that the Company would be irreparably harmed if this subsection is
violated.

 

J. Confidential Information: I hereby acknowledge that during the course of my
employment, up through the time that my employment terminated, I gained
knowledge or information of a confidential nature in which the Company has a
proprietary interest. I accordingly agree not to disclose to any person or any
entity any such confidential, proprietary, or trade secret information of or
about the Company without the express written authorization and consent from the
Company. Such confidential and proprietary information includes any non-public
information relating to the Company’s the products, services, technology and
business affairs, including without limitation, any and all concepts,
advertising information, techniques, processes, designs, trade secrets, business
methods, cost data, computer programs, software, scientific or technical
know-how, financial, marketing, manufacturing processes, research developments,
business activities and operations, inventions, customer or client lists,
industrial practices, financial statements and/or other business information, or
any information that the Company specifically refers to as confidential
information or labels as confidential information.

 

K. Nonsolicitation: During the period of one (1) year following the termination
of my employment I shall not, directly or indirectly, (i) for myself or for any
other individual, partnership, firm, corporation or other organization (other
than the Company or its affiliates) induce or attempt to induce any person now
or hereafter engaged or employed by the Company (or any affiliate thereof),
whether part-time or full-time and whether as an officer, employee, consultant,
adviser or independent contractor (a “Company Employee”), to leave the employ of
the Company (or such affiliate) or to cease providing or otherwise alter the
services then provided by such person to the Company (or such affiliate) or
(ii) engage or employ, or in any manner seek to engage or employ, any Company
Employee (whether or not for compensation) as an officer, employee, consultant,
adviser or independent contractor in connection with the operation of any
business enterprise (any of the acts described in clause (i) or (ii) above being
referred to below as “Solicitation”). “Indirect” Solicitation by me shall
include without limitation the use (with my express or implied consent) of my
name in the course of Solicitation by my employer, partner or affiliate or by
any officer, employee, consultant, adviser or independent contractor of any such
employer, partner or affiliate. Nothing herein shall prohibit Solicitation of
any Company Employee (i) who voluntarily terminated his or her employment or
engagement at least six months prior to the date such Solicitation first
commenced or (ii) whose employment or engagement has been terminated by the
Company (as opposed to voluntarily by such Company Employee).

IV. Consequences of Violating my Promises

I agree to pay the reasonable attorneys’ fees and any damages Released Parties
may incur as a result of my breaching a promise I made in this Agreement (such
as by suing a Released Party over a released Claim) or if any representation I
made in this Agreement was false when made. I

 

5



--------------------------------------------------------------------------------

further agree that the Company would be irreparably harmed by any actual or
threatened violation of Section III that involves disclosure of the existence,
terms, or amount payable under this Agreement, and that the Company will be
entitled to an injunction prohibiting me from committing any such violation.

V. Review and Revocation

 

A. Review: I acknowledge that I may revoke this Agreement at any time within
seven (7) days of the date on which I sign this Agreement. Further, I
acknowledge that, before signing this Agreement, I was given a period of
twenty-one (21) days in which to consider this Agreement. I further acknowledge
that: (a) I took advantage of this period to consider this Agreement before
signing it; (b) I carefully read this Release; (c) I fully understand it; and
(d) I am entering into it voluntarily. I acknowledge that the Company encouraged
me to discuss this Agreement with an attorney (at my own expense) before signing
it, that I sought such advice to the extent I deemed appropriate, and that such
review period began on October 26, 2007. If I sign this Agreement before the end
of the twenty-one (21) day period, it will be my voluntary decision to do so
because I have decided that I do not need any additional time to decide whether
to sign this Agreement.

 

B. Tender Back Provision: I acknowledge and agree that this Agreement may not be
revoked at any time after the expiration of the seven (7) day revocation period
described in Section I above and that I will not institute any suit, action or
proceeding, whether at law or equity, challenging the enforceability of this
Agreement. Should I ever attempt to challenge the terms of this Agreement,
attempt to obtain an order declaring this Agreement to be null and void, or
institute litigation against the Company or any other Released Party based upon
a claim which is covered by the terms of the release contained in Section II, I
will as a condition precedent to such action repay all amounts paid to me under
the terms of this Agreement. Furthermore, if I do not prevail in an action to
challenge this Agreement, to obtain an order declaring this Agreement to be null
and void, or in any action against the Company or any other Released Party based
upon a claim which is covered by the release contained in Section II, I shall
pay to the Company and/or the appropriate Released Party all their costs and
attorneys’ fees incurred in their defense of my action. It is understood and
agreed by me and the Company, however, that I shall not be required to repay the
amounts paid to me under the terms of this Agreement or pay the Company and/or
the appropriate Released Party all their costs and attorneys’ fees incurred in
their defense of my action (except those attorneys’ fees or costs specifically
authorized under federal or state law) in the event that I seek to challenge my
waiver of claims under the Age Discrimination in Employment Act.

VI. Miscellaneous

 

A.

Entire Agreement: This is the entire agreement between me and the Company. This
Agreement may not be modified or canceled in any manner except by a writing
signed by both me and an authorized Company official. I acknowledge that the
Company has made no

 

6



--------------------------------------------------------------------------------

 

representations or promises to me (such as that my former position will remain
vacant), other than those in this Release. If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.

 

B. Successors: This Agreement binds my heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.

 

C. Interpretation: This Agreement shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against me or any
Released Party. Unless the context indicates otherwise, the singular or plural
number shall be deemed to include the other. Captions are intended solely for
convenience of reference and shall not be used in the interpretation of this
Release.

 

D. Governing Law and Enforcement: This Agreement shall be governed by the
statutes and common law of the State of Texas.

 

 

TAKE THIS AGREEMENT HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT. IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION V AND YOU SHOULD CONSULT YOUR ATTORNEY.

 

 

Executed on this 3rd day of November, 2007.

 

  /s/ Gregory M. Vezzosi Gregory M. Vezzosi

Executed on this 14th day of November, 2007.

 

ARGONAUT GROUP INC. By:   /s/ Ronald B. Given Title:   Senior Vice President and
General Counsel

 

7